DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires (1) light generators configured to irradiate two different lights onto the transparent rectangular substrate and (2) the controller determining limitations with specific time limitations in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Application Publication No. 2020/0024726 to Moradian et al. discloses single light generator 250, controller 270, and transparent rectangular substrate 202, however, Moradian does not disclose (1) light generators configured to irradiate two different lights onto the transparent rectangular substrate and (2) the controller determining limitations with specific time limitations in combination with the other claim limitations. The way Moradian determines the center line of the transparent rectangular substrate with light generator 250 in FIG. 4A/4B to seat the transparent rectangular substrate on the substrate support part in a default posture is fundamentally different than how the current application determines the center line of the transparent rectangular substrate with light generators with two different lights as claimed. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 2008-40408 discloses, “Therefore, when the center of the substrate W is moved along the central axis X1, the difference between the first time and the second time of the first sensing sensor 112 and the first time and second time of the second sensing sensor 114 The difference value of the second time becomes equal to each other.” However, KR 2008-40408 discloses transporting circular wafers which are sensed in a substantially different manner than transporting transparent rectangular substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652